 



Exhibit 10.16
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT is made as of the 1st day of February, 2008,
BETWEEN:
IVANHOE ENERGY INC., a corporation governed by the Yukon Business Corporations
Act and having its corporate offices at Suite 654 – 999 Canada Place, Vancouver,
B.C. V6C 3E1
(the “Corporation”)
- and -
[Name of Director/Officer], whose address is [Address of Director/Officer]
(the “Indemnified Party”)
RECITALS:

A.   The Yukon Business Corporations Act (the “YBCA”) permits the Corporation to
indemnify individuals who are or were directors and officers of the Corporation,
or who act or acted at the Corporation’s request as directors or officers or in
a similar capacity of an Other Entity (as defined herein);   B.   It is
generally agreed that, because of the uncertainties in relying upon an indemnity
in a corporation’s bylaws and because liability insurance may afford the parties
inadequate protection, it is desirable for directors and officers to obtain a
contractual indemnity from the corporations they serve;   C.   It is in the best
interests of the Corporation to attract and retain responsible and capable
directors and officers, and the entering into of an agreement containing broad
indemnification provisions of the kind contained in this Agreement is of vital
importance to achieving these goals. Accordingly, the Corporation and the
Indemnified Party wish to enter into this Agreement, and in so doing affirm that
they intend that all the provisions of this Agreement be given legal effect to
the full extent not prohibited by applicable law; and   D.   The Corporation has
obtained policies of insurance for the benefit of the Indemnified Party, which,
subject to section 12.3, will be maintained in full force and effect.

              NOW THEREFORE in consideration of the sum of $1.00 now given by
the Indemnified Party to the Corporation, the Indemnified Party’s agreement to
become or continue as a Director or Officer of the Corporation, the mutual
covenants and agreements contained in this Agreement and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties agree as follows:

1.   For the purposes of this Agreement:

  1.1   “Agreement” means this Indemnification Agreement;

 



--------------------------------------------------------------------------------



 



- 2 -

  1.2   “Director” and “Officer”, respectively, means an individual who is or
was a director or an officer of the Corporation, as the case may be, or who acts
or acted, at the Corporation’s request, as a director or an officer of or in a
similar capacity in respect of one or more Other Entities, and the phrase
“Director and Officer” means an individual who is or was either a Director or an
Officer, or both. For greater certainty, serving as a director includes serving
as a member of one or more committees of the board of directors;     1.3  
“Costs” shall include:

  1.3.1   subject to section 11, an amount paid to settle an action or satisfy a
judgment, except in respect of an action to which section 6 is applicable unless
and until approval of the Supreme Court of the Yukon Territory has been
obtained;     1.3.2   a fine, penalty, levy, charge, award, damages, settlement
payment, compensation or financial imposition paid to or imposed by any domestic
or foreign government (federal, provincial, municipal or otherwise) or to any
regulatory authority, agency, commission or board of any domestic or foreign
government, or imposed by any court or any other law, regulation or rule-making
entity having jurisdiction in the relevant circumstances (collectively, a
“Governmental Authority”), including as a result of a breach or alleged breach
of any statutory or common law duty imposed on directors or officers or of any
law, statute, rule or regulation or any provision of the articles, by-laws or
any resolution of the Corporation or an Other Entity;     1.3.3   an amount paid
to satisfy a liability arising as a result of the failure of the Corporation or
an Other Entity to pay wages, vacation pay and any other amounts that may be
owing to employees or to make contributions that may be required to be made to
any pension plan, retirement income plan or other benefit plan for employees or
to remit to any Governmental Authority payroll deductions, income taxes or other
taxes, or any other amounts payable by the Corporation or an Other Entity; and  
  1.3.4   an amount equal to the per diem meeting fee paid by the Corporation to
its directors at such time, for each day spent by the Indemnified Party in
dealing with, responding to or assisting the Corporation with the resolution of
any Proceeding relating to the Indemnified Party. The amount of the fee shall be
pro rated for less than any full day spent, and shall not be paid in respect of
meetings of the Board of Directors or a committee thereof attended by the
Indemnified Party for which he is so compensated by the Corporation;

  1.4   “Expenses” shall include all expenses incurred by or on behalf of the
Indemnified Party in connection with any Proceeding, and shall include, without
limiting the generality of the foregoing, legal costs on a solicitor and his own
client basis, together with retainers, court costs, transcripts, fees of
experts, witness fees, travel

 



--------------------------------------------------------------------------------



 



- 3 -

      expenses, duplicating costs, printing and binding costs, telephone and
facsimile charges, postage, delivery service fees and all other disbursements,
costs, charges and expenses incurred by or on behalf of the Indemnified Party in
connection with such Proceeding, including those incurred in interpreting,
applying and enforcing the Indemnified Party’s rights under this Agreement;    
1.5   The Indemnified Party shall be considered to be “involved” in any
Proceeding if the Indemnified Party has any participation whatsoever in such
Proceeding, including merely as a witness or a person providing information;    
1.6   “Other Entity” shall include a body corporate, partnership, joint venture,
association, employee benefit plan, trust or other enterprise or organization of
which the Corporation is or was a shareholder or creditor and for which an
individual acts or acted as a director or officer or in a similar capacity at
the request of the Corporation, and includes an entity that becomes an Other
Entity subsequent to the date hereof;     1.7   “Proceeding” shall include a
claim, demand, suit, action, proceeding or investigation (civil, criminal,
regulatory, administrative, arbitral or other), whether anticipated, threatened,
pending, commenced, continuing or completed, and any appeal or appeals
therefrom, and any other circumstance or situation, in respect of which the
Indemnified Party reasonably requires legal advice or representation concerning
the actual, possible or anticipated imposition of Costs or Expenses upon the
Indemnified Party and arising at any time in whole or in part, directly or
indirectly, from the Indemnified Party being or having been a Director or
Officer, notwithstanding that the Indemnified Party denies liability for the
possible Costs or Expenses or that the possible attempt to impose such Costs or
Expenses is without merit;     1.8   Unless the context otherwise requires,
words importing the singular include the plural and vice versa and words
importing gender include all genders; and     1.9   Unless otherwise indicated,
references to sections are to sections in this Agreement.

2.   Subject to sections 3 and 4, the Corporation agrees to the fullest extent
not prohibited by law, promptly upon demand, to indemnify and save harmless the
Indemnified Party and his heirs and legal representatives:

  2.1   from and against all Costs, charges and Expenses incurred by the
Indemnified Party in respect of any Proceeding in which the Indemnified Party is
involved or is subject by reason of being or having been a Director and Officer;
and     2.2   from and against all liabilities, damages, Costs, charges and
Expenses whatsoever that the Indemnified Party may sustain or incur as a result
of serving as a Director and Officer in respect of any act, matter, deed or
thing whatsoever made, done, committed, permitted or acquiesced in by the
Indemnified Party as a Director and Officer, whether before or after the
effective date of this Agreement.

 



--------------------------------------------------------------------------------



 



- 4 -

3.   The Corporation will indemnify the Indemnified Party under section 2 in all
circumstances in which indemnification of a director or officer is permitted by
the YBCA, which at the date hereof provides that the Corporation may indemnify
the Indemnified Party if the Indemnified Party:

  3.1   acted honestly and in good faith with a view to the best interests of
the Corporation; and     3.2   in the case of a criminal or administrative
Proceeding that is enforced by a monetary penalty, the Indemnified Party had
reasonable grounds for believing that the Indemnified Party’s conduct was
lawful.

    The applicable provisions of the YBCA permitting indemnification are
referred to in this Agreement as the “Standards of Conduct”.   4.   Upon the
Indemnified Party becoming aware of any Proceeding which may give rise to
indemnification under this Agreement, the Indemnified Party shall give written
notice to the Corporation, directed to its Chief Executive Officer or President
or Chief Financial Officer, as soon as is practicable, provided however that
failure to give notice in a timely fashion shall not disentitle the Indemnified
Party to indemnification unless, and then only to the extent that, the
Corporation suffers actual prejudice by reason of the delay.   5.   The
Corporation may conduct any investigation it considers appropriate of any
Proceeding of which it receives notice under section 4, and shall pay all costs
of that investigation.   6.   In respect of an action by or on behalf of the
Corporation or an Other Entity to procure a judgment in its favour to which the
Indemnified Party is made a party by reason of being or having been a Director
and Officer of the Corporation or the Other Entity, the Corporation shall:

  (a)   first determine, acting reasonably, whether the Director or Officer
seeking indemnification has met the Standards of Conduct;     (b)   if satisfied
that the Standards of Conduct have been met in accordance with (a) above, apply
forthwith to the Supreme Court of the Yukon Territory pursuant to section 126(2)
of the YBCA for the approval of the court to indemnify such Director or Officer
under this Agreement in connection with such action, including the making of
Expense Advances under section 7; and     (c)   notwithstanding the foregoing,
indemnify the Director or Officer seeking indemnification only after such
Director or Officer has applied to and received an order approving such
indemnification from the Supreme Court of the Yukon Territory under section
126(3) of the YBCA.

7.   The parties wish to facilitate the payment by the Indemnified Party of
ongoing costs in connection with matters for which indemnification under this
Agreement is provided. Accordingly, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



- 5 -

  7.1   the Indemnified Party has the right to incur Expenses for the purpose of
protecting his interests fully and effectively in any Proceeding;     7.2   the
Corporation shall, promptly upon demand, make advances (“Expense Advances”) to
the Indemnified Party for any Costs and Expenses for which the Indemnified Party
seeks indemnification under this Agreement at any time after the inception of
Proceedings and up to the final disposition of the relevant Proceeding. In
connection with such demand, the Indemnified Party shall provide the Corporation
with: (a) a written affirmation of the Indemnified Party’s good faith belief
that the Indemnified Party is entitled to indemnification hereunder, together
with particulars of the Costs and Expenses to be covered by the proposed Expense
Advance; and (b) a written undertaking to repay Expense Advances in the
circumstances set forth in section 7.3 hereof; and     7.3   the Indemnified
Party shall repay to the Corporation, upon demand, Expense Advances (a) if and
to the extent that it is determined by a court of competent jurisdiction that
the Indemnified Party is not entitled to indemnification hereunder, (b) if and
to the extent that the Corporation has fully performed its obligations to the
Indemnified Party under this Agreement with respect to the advancement of
Expense Advances and other matters bearing on the ability of the Indemnified
Party to protect his interests fully and effectively in the Proceeding, and
(c) subject to any right of counterclaim or set off in favour of the Indemnified
Party.

8.   Subject to section 9, the Indemnified Party has the right to appoint and
instruct independent counsel to act on his behalf with respect to a Proceeding
and all Expenses incurred by or in connection with such appointment and
engagement shall be indemnified, advanced, paid or reimbursed, as the case may
be by the Corporation as contemplated by sections 2 and 7.   9.   The
Corporation shall be entitled to participate, at its own expense, in the defence
of the Indemnified Party in any Proceeding. If the Corporation so elects after
receipt of notice of a Proceeding, or the Indemnified Party in that notice so
directs, the Corporation shall assume control of the negotiation, settlement or
defence of the Proceeding, in which case the defence shall be conducted by
experienced and competent counsel chosen by the Corporation and reasonably
satisfactory to the Indemnified Party. If the Corporation elects to assume
control of the defence, the Indemnified Party shall have the right to
participate in the negotiation, settlement or defence of the Proceeding and to
retain counsel to act on the Indemnified Party’s behalf, and the fees and
disbursements of that counsel shall be paid by the Corporation. Notwithstanding
the foregoing provisions, the Indemnified Party shall have the right, at the
Corporation’s expense, to separately retain counsel of such Indemnified Party’s
choice, in respect of the defence of any Proceeding in respect of which the
Corporation has elected to assume control if: (i) the employment of such counsel
has been authorized by the Corporation; (ii) the Corporation has not assumed the
defence and employed competent and experienced counsel therefor promptly after
receiving notice of such Proceeding; or (iii) counsel retained by the
Corporation or the Indemnified Party has advised the Indemnified Party that
representation of both parties by the same counsel would be inappropriate for
any reason, including for the

 



--------------------------------------------------------------------------------



 



- 6 -

    reason that there may be legal defences available to the Indemnified Party
which are different from or in addition to those available to the Corporation
(in which event and to that extent, the Corporation shall not have the right to
assume or direct the defence on such Indemnified Party’s behalf) or that there
is a conflict of interest between the Corporation and the Indemnified Party or
the subject matter of the Proceeding may not fall within the indemnity set forth
herein (in any of which events the Corporation shall not have the right to
assume or direct the defence on such Indemnified Party’s behalf), provided that
the Corporation shall not be responsible for the fees or expenses of more than
one legal firm acting on behalf of the Indemnified Party in any single
jurisdiction at any one time. The Indemnified Party and the Corporation shall
cooperate fully with each other and their respective counsel in the
investigation related to, and defence of, any Proceeding and shall make
available to each other all relevant books, records, documents and files and
shall otherwise use their best efforts to assist each other’s counsel to conduct
a proper and adequate defence.   10.   The indemnities in section 2 shall not
apply in respect of any Proceeding initiated by the Indemnified Party:

  10.1   against the Corporation or an Other Entity, unless it is brought to
establish or enforce any right under this Agreement;     10.2   against any
Director or Officer unless the Corporation or the Other Entity, as the case may
be, has joined in or consented to the initiation of such Proceeding; or     10.3
  against any other corporation, partnership, trust, joint venture,
unincorporated entity or person, unless it is a counterclaim in such Proceeding.

11.   The parties wish to encourage the settlement of any Proceeding.
Accordingly, the parties agree as follows:

  11.1   the Corporation may, with the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld or delayed), enter into
an agreement to settle any Proceeding;     11.2   no admission of liability and
no settlement of any Proceeding shall be made by the Corporation without the
prior written consent of the Indemnified Party affected (which consent shall not
be unreasonably withheld or delayed) unless such settlement includes an
unconditional general release of the Indemnified Party from any and all
liabilities arising out of such Proceeding without any admission of negligence,
misconduct, liability or responsibility by the Indemnified Party;     11.3   the
Corporation shall not be liable for any settlement of any Proceeding effected
without its prior written consent (which consent shall not be unreasonably
withheld or delayed);     11.4   the Indemnified Party shall have the right to
negotiate a settlement in respect of any Proceeding, provided that if the
Corporation, acting reasonably, declines to approve the settlement, the
Indemnified Party shall pay any compensation or other

 



--------------------------------------------------------------------------------



 



- 7 -

      payment to be made under the settlement and the costs of negotiating and
implementing the settlement, and shall not seek indemnity from the Corporation
in respect of such compensation, payment or costs; and     11.5   the settlement
of a Proceeding shall not create a presumption that the Indemnified Party did
not meet or would not have met the Standards of Conduct.

12.   The Corporation shall ensure that all liabilities of the Corporation under
this Agreement and all of the actions of the Indemnified Party which fall within
the Standards of Conduct are at all times covered by directors’ and officers’
liability insurance maintained by the Corporation in favour of the Corporation
and the Indemnified Party with a responsible insurer. In this regard, the
parties agree that:

  12.1   the responsibility for obtaining, maintaining and obtaining for the
benefit of the Indemnified Party such directors’ and officers’ liability
insurance shall rest with the Corporation and shall be implemented by a senior
manager of the Corporation who shall involve an insurance broker or other person
having expertise and experience in directors’ and officers’ liability insurance;
    12.2   the Corporation shall provide to the Indemnified Party a summary of
the material terms of each policy of insurance providing the coverages
contemplated by this section 12 promptly after such coverage is obtained, and
shall promptly notify the Indemnified Party if the insurer cancels or refuses to
renew such coverage (or any part of such coverage);     12.3   such insurance
coverage need not be obtained by the Corporation only if the coverage is not
available from responsible insurers, or is available from one or more
responsible insurers but at a cost which, in the opinion of the Corporation,
acting reasonably and taking into account the financial condition and size of
the Corporation, the nature of its business and the extent of the risks of
personal liability to which the Indemnified Party is or may be subject, is
grossly excessive, in which case the Indemnified Party may elect to terminate
his position as a Director of the Corporation but the provisions of this
Agreement shall remain in full force and effect for his benefit following such
termination;     12.4   the Corporation shall not do any act or thing (including
changing insurers), or fail to do any act or thing, that could cause or result
in a denial of insurance coverage or of any claim under such coverage;     12.5
  the Corporation shall give prompt notice of the commencement of any Proceeding
to the insurers on the directors’ and officers’ liability insurance maintained
by the Corporation, if any, in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary action
to cause such insurers to pay, on behalf of the Indemnified Party, all amounts
payable as a result of such Proceedings in accordance with the terms of such
policies; and     12.6   in the event of any reduction in, or cancellation of,
the directors’ and officers’ liability insurance maintained by the Corporation,
the Indemnified Party’s rights

 



--------------------------------------------------------------------------------



 



- 8 -

      to Expense Advances and indemnification shall not be affected by such
reduction or cancellation.

13.   Should any payment made pursuant to this Agreement, including the payment
of insurance premiums or any payment made by an insurer under an insurance
policy, be deemed to constitute a taxable benefit or otherwise be or become
subject to any tax or levy, then the Corporation shall pay any amount as may be
necessary to ensure that the amount received by or on behalf of the Indemnified
Party, after the payment of or withholding for such tax, fully reimburses the
Indemnified Party for the actual cost, expense or liability incurred by or on
behalf of the Indemnified Party.   14.   Notwithstanding the date of execution
of this Agreement, this Agreement shall be effective as of the date on which the
Indemnified Party first became a Director or Officer, except that the rights of
the Indemnified Party with respect of insurance coverage are as stated in
Section 12 of this Agreement.   15.   This Agreement is to be interpreted
broadly and purposively so as to provide the Indemnified Party with the broadest
possible entitlement to Expense Advances and to indemnification except as and to
the extent prohibited by applicable law as presently in effect or as changed
after the date of this Agreement, whether by statute or judicial decision.   16.
  Each of the provisions contained in this Agreement is distinct and severable
and a declaration of invalidity or unenforceability of any such provision or
part thereof by a court of competent jurisdiction shall not affect the validity
or enforceability of any other provision hereof. Should the content, or the
application sought by the Indemnified Party of any of the provisions of this
Agreement, be found to exceed the scope of indemnification lawfully available to
the Indemnified Party from the Corporation, the affected provision is to be read
down so as to be interpreted or applied with the smallest reduction in scope
consistent with the applicable law and with the purpose of this Agreement,
including this section 16. To the extent permitted by applicable law, the
parties waive any provision of applicable law which renders any provision of
this Agreement invalid or unenforceable in any respect.   17.   The Indemnified
Party’s right to indemnification under this Agreement is in addition to, and not
in substitution for, any rights of indemnification in favour of the Indemnified
Party pursuant to any provision of the Articles of Incorporation or Bylaws of
the Corporation, any agreement, vote of stockholders or disinterested directors,
applicable law or otherwise. No amendment, termination or repeal of any
provision of the Articles of Incorporation or Bylaws of the Corporation, or any
respective successors thereto, shall affect or diminish in any way the rights of
the Indemnified Party to indemnification, or the obligations of the Corporation,
arising under this Agreement, whether the alleged actions or conduct of the
Indemnified Party giving rise to the necessity of such indemnification arose
before or after any such amendment, termination or repeal.   18.   It being the
desire of the parties, notwithstanding the restrictive provisions of the
Limitation of Actions Act (Yukon Territory), the Limitation Act, 1996 (British
Columbia) or any successor legislation, or any similar legislation of any other
jurisdiction which

 



--------------------------------------------------------------------------------



 



- 9 -

    may be applicable in any action brought by a Director or Officer pursuant to
this Agreement (the “Limitation Acts”), to provide for the equivalent of a
limitation period of six years from the conclusion of a Proceeding, the parties:

  (a)   acknowledge that, in the Limitation Acts, the limitation period
currently prescribed for certain Proceedings under this Agreement by an
Indemnified Party or the Corporation, or any person claiming in right thereof,
may be two years from the day on which the claim was discovered within the
meaning of the Limitation Acts; and     (b)   agree that if and when:

  (i)   it is lawful for the parties to enter into an agreement to vary, exclude
or waive the limitation period otherwise applicable under a Limitation Act, or  
  (ii)   a Limitation Act is amended to prescribe a longer limitation period,
then:

      this Agreement will be deemed to have been amended, with effect from the
date of the relevant change, clarification, or amendment, to provide that any
Proceeding in respect of a claim under this Agreement must be commenced within
six years from the conclusion of the pertinent Proceeding, or such longer period
as may be prescribed or permitted by statute. For greater certainty, this
provision shall apply to any claim which would, prior to such date, have been
statute-barred but where the pertinent Proceeding was concluded less than six
years before such date, and for that purpose the parties agree that in such
circumstances the Corporation shall not plead and does hereby waive any
limitation defence which would otherwise have been available to it in an action
brought by a Director or Officer under this Agreement.

19.   Except as expressly provided in this Agreement, no amendment or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall any
waiver of any provision of this Agreement constitute a continuing waiver unless
otherwise expressly provided.   20.   The obligations of the Corporation under
this Agreement shall survive its termination and continue in full force after
the Indemnified Party ceases to be a Director or Officer of the Corporation.  
21.   This Agreement shall enure to the benefit of the Indemnified Party and the
Indemnified Party’s heirs, personal and legal representatives, executors and
administrators and shall be binding upon the Corporation and its successors
(including any direct or indirect successor by merger, consolidation or
operation of law). This Agreement shall not otherwise be assignable by the
Corporation or the Indemnified Party.   22.   This Agreement shall be governed
by and construed in accordance with the laws of the Yukon Territory and the laws
of Canada applicable therein.

 



--------------------------------------------------------------------------------



 



- 10 -
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                  IVANHOE ENERGY INC.    
 
           
 
  By:   /s/ Gordon Lancaster
 
Name: Gordon Lancaster    
 
      Title: Chief Financial Officer    
 
                “Signature of Director/Officer”                   [Name of
Director/Officer]    

 